In an action to foreclose a mortgage, the plaintiff appeals from (1) an order of the Supreme Court, Kangs County (Jones, J.), dated May 10, 2005, which denied its motion to designate a date for the trial of the action, and (2) an order of the same court dated November 4, 2005, which denied its motion for leave to reargue and renew its prior motion.
Ordered that the appeals are dismissed, with one bill of costs to the respondents 26 Adar N.B. Corp. and Nachman Brach.
The appeal from the order dated May 10, 2005, which denied the plaintiff’s motion to designate a date for trial, must be dismissed, as the order does not affect a substantial right and is *376not otherwise appealable as of right, and leave to appeal has not been granted (see CPLR 5701 [a] [2] [v]; [c]). For the same reason, the appeal from the order dated November 4, 2005, which denied the plaintiffs motion for leave to reargue and renew its prior motion, must also be dismissed. Prudenti, P.J., Santucci, Spolzino and Dillon, JJ., concur.